DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bharrat et al., (U.S. Patent # 10,944,776).
 Regarding claim 1, Bharrat disclose a computer-implemented method of monitoring performance metrics of a computer network, comprising: defining key performance indicators (KPIs) for the performance metrics of the computer network, collecting performance data for each of the KPIs (Fig. 1, Fig. 8, col. 10, lines 16-37, detector monitors for 9 trunk group KPIs, the input layer 902 is comprised of a combination of “true” inputs 940, i.e. the value of the 9 KPIs for each data  sample, and a set of selector nodes); defining one or more threshold values for each of the key performance indicators (col. 27, lines 33-37); defining a detection policy to define abnormal performance used to detect abnormal performance based on the threshold values and generate alerts comprising messages sent to one or more users for detected abnormal performance (col. 13, lines 41-51); receiving data regarding user response to the alerts, and using the received data to modify generation of future alerts for the defined detection policy (col. 13, lines 46-51).
Regarding claim 2, Bharrat disclose, wherein the alerts are generated for network events comprising at least some normal system events and alert condition events, the method further comprising sending a notification to a user upon each instance of the detected abnormal performance (col. 15, lines 37-45, 63-67).
Regarding claim 3, Bharrat disclose, wherein the user response comprises an acknowledgement of each alert, and wherein the alerts comprise at least one of a normal alert indicating a normal event where no fix is necessary, a false positive alert indicating an actionable event where no fix is necessary, a fixed alert indicating an actionable event fixed by the user, and an unresolvable alert indicating an actionable event not fixed by the user (col. 22, lines 1 to col. 23, lines 1-16).
Regarding claim 4, Bharrat disclose, wherein the defined threshold values comprise two different threshold values, and wherein a warning notification is generated and sent to the user upon a KPI value exceeding a first threshold value but not a second threshold value, and a critical notification is generated and sent to the user upon a KPI value exceeding the second threshold value (col. 22, lines 56-65).

Allowable Subject Matter
Claims 10-20 are allowed.
Claim 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Appl. Pub. # 2020/0356292 to Ippatapu relates to a data storage system that receives input/output data and collects performance data of network associated with the data storage system , the performance data is analyzed to determine network behavior based on performance metrics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NADEEM IQBAL/Primary Examiner, Art Unit 2114